—Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about October 6, 1998, inter alia, granting defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record supports the court’s finding that the adult plaintiffs conduct in becoming intoxicated, ignoring “no trespassing” signs, jumping four or five feet from the train platform to enter a darkened recess under the platform, and going to sleep there, approximately one foot away from railroad tracks that plaintiff believed to be active, was so reckless as to constitute the sole legal cause of his injuries (see, Olsen v Town of Richfield, 81 NY2d 1024; see also, de Pena v New York City Tr. Auth., 236 AD2d 209, 210, lv denied 90 NY2d 808). Moreover, there is no support for plaintiffs claim that the train that struck him was negligently operated. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Friedman, JJ.